Dewey, J.
It is the well settled rule of law that the complaint filed in the superior court is the one upon which the defendant in a bastardy prosecution is tried. Such complaint must state all the facts necessary to charge the defendant as the father of the bastard child, and all facts necessary to sustain *336the proceedings against him under the statute. The complaint filed in the present case is defective, in that it does not directly allege those facts, but only alleges that the defendant was, in the original complaint before the police court, charged with being the father of the alleged bastard. It has no averment of its own of the truth or existence of that fact. The only issue presented by this complaint was, whether in the previous complaint the defendant had been thus charged, and not whether he was guilty of the acts charged.
This objection was taken to the complaint in due season, and is therefore a subject of exception. The verdict must for this cause be set aside and a new trial had, when it will be competent for the court to grant leave to amend the complaint, and have the case submitted to the jury on the amended complaint.
We see no objection to the prosecution of the case, upon the ground that it was not sufficiently shown that Caroline Jones had neglected to prosecute it. Exceptions sustained